Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 4 March 2022, is acknowledged.  No claims are amended therein.  Upon finalization and entry of Restriction/Election Requirement (see below), claims 45 – 53 and 55 – 57 will be withdrawn as being directed to a non-elected invention.  Accordingly, claims 30 – 44 and 54 will be available for active consideration.
Response to Restriction/Election Requirement 
The Examiner acknowledges Applicants’ election, without traverse, of the invention of Group I, claims 30 – 43 and 54 in the Response filed on 4 March 2022.  However, upon further consideration, the Restriction Requirement with respect to Group II, claim 44, has been withdrawn, and the claim will be examined with the elected claims from Group I.
The Examiner further acknowledges Applicants’ election of the species defined as xanthan gum from the genus of mucoadhesive polymer; disodium EDTA from the genus of chelating agents; propylene glycol from the genus of moisturizing agents; coronaviridae from the genus of microorganisms; and rhinitis from the genus of allergic diseases for further examination.
Claims 45 – 53 and 55 - 57 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections 
Claim 37 is objected to on the basis of inconsistent terminology between the claim and claim 36 from which it depends.  Claim 36 recites a limitation directed to a Markush group of chelating agents, viz., “ethylenediamine tetraacetic acid (EDTA), disodium EDTA, or ethylenediamine-N,N'- disuccinic acid (EDDS), and combinations thereof.”  However, claim 37 recites a limitation directed to “disodium edetate” as the chelating agent.  Although this is a technically correct way to refer to the chemical species, the same chemical species is referred to differently in claim 36.  For consistency and clarity, this chemical species should be recited in the same manner in claim 37 as it is in claim 36.
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of the sections of 35 U.S.C. § 112 that are applicable to the rejections set forth immediately below:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 (D) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30, and claims 31 – 44 and 54, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the 
Claim 30 recites a number of limitations directed to the components of the composition of the invention, with loadings of the components also recited.  The Examiner notes that the loadings are expressed as per cents (see, for example, “about 0.1% to about 0.8% of a mucoadhesive polymer”).  However, the claims are unclear because no units for the percent concentration are given (e.g., vol/vol, wgt/vol, wgt/wgt) and one skilled in the art, therefore, would not be reasonably apprised of the metes and bounds of the claims.   Claims 41 and 43 also fail to provide appropriate units for the recited percentage loadings.
Appropriate correction or cancelation is required.
Claim 37 is rejected pursuant to 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 37, dependent from claim 36, recites a limitation directed to “the one or more chelating agents compris[ing] disodium edetate.”  However, claim 36 recites a Markush group relating to chelating agents, using the required closed transitional phrase, “selected from the group consisting of . . ..”  However, as indicated immediately above, claim 37 uses the open-ended transitional term, “comprising.”  Therefore, claim 37 is arguably broader and inclusive to chelating agents not recited in claim 36, thus violating 35 U.S.C. § 112(d).  
 Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  With respect to a possible amendment of the claim, the Examiner would suggest amending the claim to recite“ wherein one or more chelating agents is disodium EDTA.”  Alternatively, Applicants could amend the claim to recite a dependency to claim 30.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 30 – 44 and 54 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2018/0228857 A1 to Toh, J., et al., published 16 August 2018 (“Toh ‘857”), in view of US 2003/0219472 A1 to Pauletti, G., et al., published 27 November 2023 (“Pauletti ‘472”).
The Invention As Claimed 	
Applicants claim a sprayable aqueous composition comprising about 0.1% to about 0.8% of xanthan gum, about 0.5 to about 2.8 % of bentonite, about 30% to about 40% of a viscosity enhancing agent, and disodium EDTA, wherein the composition has no more than 0.5% by weight, or no, preservatives, wherein the composition further comprises one or more antioxidants, wherein the pH is from about 4 to about 7, or about 5 to about 6.8, wherein the composition comprises caprylic/capric triglycerides as viscosity enhancing agents, wherein the composition comprises about 3 to about 7% of propylene glycol, wherein the composition comprises about 0.5% to about 2.8% of bentonite, about 30% to about 40% of a caprylic/capric triglyceride, about 0.1% to about 0.8% of xanthan gum, butylated hydroxyanisole, disodium edetate, and the pH is about 4 – 7, and wherein the composition is an oil-in-water gel emulsion.
Applicants also claim a nasal pump spray filled with the sprayable aqueous intranasal composition as claimed in claim 30.
The Teachings of the Cited Art
	Toh ‘857 discloses oil-based nasal compositions comprising a barrier-forming preparation useful for treating disorders of the nasal cavity, such as rhinitis (see Abstract), wherein the compositions are sprayable (see ¶[0009]), wherein the barrier-forming preparation comprises an oily component, one or more gel formers for a thixotropic gel, and an aqueous base (see ¶[0014]), wherein the gel-formers comprise xanthan gum and/or bentonite (see ¶[0017]), wherein the aqueous base comprises water, or water with stabilizing additives (see ¶[0018]), wherein the barrier preparation is an oil-in-water emulsion (see ¶[0019]), wherein the compositions comprise pharmaceutically excipients, such as binders, surfactants, preservatives, colorants, flavoring substances, pH regulators, regulators of osmotic activity, and salt-forming groups (see ¶[0022]), wherein the barrier-forming preparation is capable of providing a positive effect against nasal disorders, in particular allergic rhinitis, by providing a "mechanical" barrier on nasal membranes, based on a blocking effect against allergens, in particular due to the oily components and/or the viscosity of the gel, the allergens being no longer able to proliferate directly on the nasal mucous membrane due to the largely uniform distribution of the gel composition on the mucous membrane (see ¶[0046]), wherein examples of oily components that can be used in the compositions comprise animal oils, saturated or non-saturated esters, higher alcohols and/or silicone oils, or mixtures of two or more of these components (see ¶[0057]), wherein the oily component contributes to the thixotropic properties of the formulations (see ¶[0058]), wherein the oily component is present in the formulations from about 10 to about 80% wgt (see ¶[0059]; see also ¶[0063]), wherein the gel formers are responsible for formulating the compositions as a thixotropic gel, and the thixotropic gel provides the effect of creating suspensions, enhancing thixotropic properties (see ¶[0065]), wherein the gel formers for nasal compositions include kaolin clays forming colloids, in particular metal oxide silicates, such as bentonite (see ¶[0067]), wherein the gel formers are present in the compositions at loadings of from about 0.1 to about 15% wgt (see ¶[0070]), wherein the aqueous base of the compositions comprises water and water-soluble additives, such as 1,2-propylene glycol (see ¶[0072]), wherein the 1,2-propylene glycol is present in the compositions at loadings from about 0.1 to 10% wgt (see ¶[0073]), wherein the formulations are in the form of nasal sprays (see ¶[0077]), wherein, when the nasal composition is administered into the nasal cavity using a spray pump [nasal pump spray] (see ¶[0078]), the sprayed droplets will come into contact with the nasal mucosa to form the gel barrier on the surface (see ¶[0081]), wherein preservation agents include butylated hydroxyanisole (BHA) and/or EDTA, present at loadings of up to about 5% wgt (see ¶[0088]), wherein phosphate or citrate buffer systems may be used to regulate pH to a range between 3 and 9 (see ¶[0091]), wherein the compositions are useful in preventing and/or treating disorders of the nasal cavity because they are able to form a mechanical barrier on nasal mucosa, which is impermeable to common allergens such as pollens, animal dander and dust mites, the barrier being formed due to the thixotropic properties of the emulsion contains mucoadhesive gel-forming ingredients (such as xanthan gum and/or bentonite), the impermeable gel layer blocking contact between incoming allergen particles and nasal mucosa, thereby preventing the trigger of allergic reaction and stopping the onset of allergic rhinitis symptoms (see ¶[0106]), and wherein subjects to receive administration of the compositions comprise mammals, including humans (see ¶[0113]).  The reference does not expressly disclose compositions comprising xanthan gum at loadings of from 0.1 to 0.8%, or compositions comprising capric/caprylic triglycerides at loadings of 30 – 40%.  The teachings of Pauletti ‘472 remedy that deficiency.
	Pauletti ‘472 discloses compositions and methods for vaginal, buccal or nasal transmucosal delivery of drugs, the compositions consisting essentially of a non-ionizable glycol derivative in combination with a pharmaceutically active agent, wherein for transmucosal delivery, the non-ionizable glycol derivative may be further combined with a mucoadhesive agent and/or a penetration enhancer and/or lipophilic or hydrophilic carrier for adhesion to and transport through a mucosa (see Abstract), wherein the compositions promote effective transmucosal delivery of pharmaceutical agents through nasal, buccal or vaginal mucosa into systemic blood circulation (see ¶[0017]), wherein the compositions consist essentially of about 0.01 to about 60% of a non-ionizable glycol, the compositions formulated as a solution, suspension, emulsion, gel, lotion, spray, tablet, dissolvable tablet for buccal use, ointment, or foam, or incorporated into a device for insertion into nasal, buccal or vaginal cavities (see ¶[0021]), wherein the term, "non-ionizable glycol derivative" means a synthetic, or non-naturally occurring, conjugate of aliphatic glycol, or a conjugate of an aliphatic glycol with an aliphatic or aromatic alcohol or ester (see ¶[0031]), wherein preferred lipophilic carriers for use with hydrophilic drugs include mixtures of triglycerides of higher saturated fatty acids, particularly fatty acids from C8 to C18 carbon backbones, along with varying proportions of mono- and di-glycerides (see ¶[0064]), wherein the compositions may also comprise a mucoadhesive agent to bring the drug into prolonged, close contact with the mucosal surface (see ¶[0066]), wherein the compositions are incorporated into a gel, or other form, suitable for nasal spray application (see ¶[0069]), wherein the compositions comprise between about 0.05 - 25% of a mucoadhesive agent, and, optionally, between about 5 - 10% of an absorption promoter, solubilizer or another pharmaceutically acceptable excipient (see ¶[0070]), wherein drug compounds solubilized with the glycol derivative in combination with an appropriate mucoadhesive agent allow for prolonged contact of the drug with the mucosal surface, thereby further enhancing the efficiency of delivery of the compound (see ¶[0105]), and wherein, for nasal transmucosal administration, the compositions are formulated as solutions, suspensions, creams, ointments, sprays, foams, pastes, or gels (see ¶[0140]).	
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare oil-based nasal compositions comprising a barrier-forming preparation useful for treating disorders of the nasal cavity, wherein the compositions are sprayable, wherein the barrier-forming preparation comprises an oily component, one or more gel formers for a thixotropic gel, and an aqueous base, wherein the gel-formers comprise xanthan gum and/or bentonite, wherein the aqueous base comprises water, or water with stabilizing additives, wherein the preparation is an oil-in-water emulsion, wherein the oily components that can be used in the compositions comprise saturated or non-saturated esters, wherein the oily component is present in the formulations from about 10 to about 80% wgt, wherein the gel formers for nasal compositions include bentonite clays, wherein the gel formers are present in the compositions at loadings of from about 0.1 to about 15% wgt, wherein the aqueous base of the compositions comprise 1,2-propylene glycol at loadings from about 0.1 to 10% wgt, wherein preservation agents include butylated hydroxyanisole (BHA) and/or EDTA, present at loadings of up to about 5% wgt, wherein phosphate or citrate buffer systems may be used to regulate pH to a range between 3 and 9, as taught by Toh ‘857, wherein the compositions consist essentially of a non-ionizable glycol derivative as a carrier, in combination with a pharmaceutically active agent, wherein the compositions consist essentially of about 0.01 to about 60% of a non-ionizable glycol, including mixtures of triglycerides of higher saturated fatty acids, particularly fatty acids from C8 to C18 carbon backbones, wherein the compositions may also comprise a mucoadhesive agent at loadings between about 0.05 - 25%, as taught by Pauletti ‘472.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Pauletti ‘472 to the effect that the disclosed compositions promote effective transmucosal delivery of pharmaceutical agents through nasal, buccal or vaginal mucosa into systemic blood circulation (see ¶[0017]), and that drug compounds solubilized with the glycol derivative in combination with an appropriate mucoadhesive agent allow for prolonged contact of the drug with the mucosal surface, thereby further enhancing the efficiency of delivery of the compound (see ¶[0105]).
With respect to claims 30, 41, and 43, which claims recite limitations directed to ranges of quantitative loadings of various components, the Examiner notes that the cited references do not disclose ranges of loadings that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	Specifically, with respect to claim 34, which claim recites a limitation directed to the compositions of the invention being “free of preservatives,” the Examiner notes that Toh ‘857 discloses that butylated hydroxyanisole (BHA) and/or EDTA can be present at loadings of “up to about 5% wgt” (see ¶[0088]).  It is the Examiner’s position that such disclosure is logically and grammatically read to encompass a range of loadings from 0 to 5%.  Consequently, at 0%, this teaching would read on the limitation in question, rendering it obvious.
	With respect to claim 40, which claim recites a limitation directed to the viscosity enhancing agent comprising capric/caprylic triglycerides, the Examiner notes that Pauletti ‘472 discloses lipophilic carriers comprising mixtures of triglycerides of fatty acids with C8 to C18 carbon backbones (see ¶[0064]).  Given that capric and caprylic acids have backbones of 8 and 10 carbon atoms, it is the Examiner’s position that this teaching reads on the limitation in question, rendering it obvious.
	With respect to claims 42 and 43, the Examiner notes that these claim recite limitations directed to retention of the compositions of the invention being retained on the nasal mucosa for a time of from 20 minutes to five hours.  It is the Examiner’s position that these limitations are directed to functional characteristics of the compositions of the invention, and not to compositional or structural features of the compositions.  However, the invention as claimed is not structurally distinguishable from the combination of Toh ‘857 and Pauletti ‘472, and it is, therefore, the Examiner's position that the ability of compositions according to the teachings of the cited art to be retained on the mucosal surface is an inherent property of those compositions.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with the formulations of the cited references, the burden of proof is upon Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
Consequently, In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 30 – 43, and 54 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619